Citation Nr: 0940890	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  09-33 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran separated from active duty in July 1965 with over 
19 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Lumbar strain was shown in service.

2.  Current chronic lumbar spine pathology, diagnosed as 
degenerative changes, was not identified until July 2008 and 
is unrelated to service.
	

CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran alleges that his current low back 
condition was incurred in service.  Specifically, he alleges 
that he injured his back while loading ammunition aboard 
ship.  He also alleged injuring his back when pinned behind 
heavy ammunition aboard ship while it was off the Korean 
coast.  

The Veteran's service treatment records corroborate his 
allegations of a low back injury.  A July 1965 treatment 
record noted a long history of intermittent low back pain in 
the L4-L5-S1 region aggravated by lifting, forward flexion, 
prolonged standing, and prolonged sitting.  However, there 
was no history of sciatic radiation, paresthesia, or weakness 
of extremities.  

Upon examination, the L5-S1 and right paraspinous region were 
tender to vigorous palpation.  There was considerable 
flattening of the lumbar curve, but no sciatic pain.  
Straight leg raising was negative at 90 degrees and deep 
tendon reflexes were equal bilaterally.  There were no other 
deformities or muscle movement atrophy.  

The physician concluded that poor spinal posture and loss of 
normal lumbar curve contributed to chronic lumbar and 
lumbosacral strain and intermittent acute episodes of 
paraspinous muscle movement spasm.  The July 1965 Report of 
Medical Examination at separation also documented chronic low 
back strain.   

Next, although the Veteran reports that episodic, transient 
lumbar pathology existed since 1950, post-service treatment 
records reveal no evidence of lumbar pathology until July 
2008.  Of note, a July 1970 quadrennial examination report 
indicated that his spine and other musculoskeletal systems 
were within normal limits.  Significantly, he self-reported 
on his January 1970 Report of Medical History that he never 
suffered from recurrent back pain.  This suggests that any 
lumbar disorder noted in service was acute rather than 
chronic and had resolved.  

The Veteran conceded in April 2008 correspondence that he was 
not currently treated for his back disorder and self-
medicated with non-prescription medication.  He worked in a 
paper mill for approximately 15 years following service and 
was retired.  

VA treatment records dated from April 2009 through July 2009 
reveal treatment for low back pain.  Lumbar spine radiology 
conducted in July 2008 revealed a transitional L5 vertebra 
consistent with anatomic variation as well as degenerative 
changes of the L1-L2 through the L4-L5 discs.  Degenerative 
mild grade I retrolisthesis from L1 through L3 was also 
noted.  This is the first recorded post-service 
symptomatology related to a low back disorder, coming 
approximately 43 years after discharge.  Therefore, the 
medical evidence does not reflect continuity of 
symptomatology.  

	In addition to the absence of documented post-service 
symptomatology related to the low back for many years, the 
evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience episodic, transient 
back pain since approximately 1950.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  In this case, 
the Board emphasizes the multi-year gap between discharge 
from active duty service (1965) and initial reported post-
service symptoms related to a low back disorder (2008), a 
period of time exceeding 40 years.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's low back disorder to active duty, despite his 
contentions to the contrary.    

The Veteran was afforded a VA spine examination in July 2008, 
at which time he was diagnosed with lumbar strain with 
degenerative disc disease (DDD) of the lumbar spine, L1-L2 
through L4-L5 and mild grade I retrolisthesis from L1-L3.  
However, the examiner could not say that his current low back 
disorder was related to the chronic disorder noted in service 
without resorting to mere speculation.  Unfortunately, the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2009); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  As 
such, the Board finds the VA examiner's opinion to be of 
great probative value.

Furthermore, although VA treatment records recite the 
Veteran's account of symptomatology since an in-service back 
injury in the 1950s, this is merely a recitation of his 
account and not an independent opinion endorsed by a medical 
professional.  The Board is not obligated to accept medical 
opinions premised on a veteran's recitation of medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, degenerative disc disease is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Moreover, he is not 
competent to establish a connection between lumbar strain in 
service and a current diagnosis of degenerative disc disease.

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2008 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in April 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted written 
statements in support of his claim.  

	Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in July 2008.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for a chronic low back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


